Citation Nr: 1824612	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army National Guard of Iowa and the U.S. Army Reserve from January 1970 to January 1976 with a period of active duty for training (ACDUTRA) from March 1970 to August 1970.  He died in May 2005.

These matters come before the Board of Veterans' Appeals (Board) from a March 2014 rating decision and an April 2014 letter of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, which denied entitlement to service connection for cause of death, death pension benefits, and accrued benefits.  Jurisdiction over this case was subsequently transferred to the VA RO in Des Moines, Iowa.

In her October 2014 substantive appeal (VA Form 9), the appellant indicated that she wished to have a video-conference hearing before the Board in connection with the claims on appeal.  However, in an October 2016 correspondence, the appellant indicated that she wanted to withdraw this hearing request.  Accordingly, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  


FINDINGS OF FACT

1.  The decedent died in May 2005, and his death certificate lists pancreatic cancer as the immediate cause of death and cirrhosis of liver as another cause of death.

2.  During the decedent's lifetime, he was not service-connected for any disability.

3.  The decedent had ACDUTRA in the U.S. Army National Guard of Iowa and the U.S. Army Reserve, but he did not serve on active duty and did not incur any disease or injury during ACDUTRA.

4.  The decedent's pancreatic cancer and/or cirrhosis of liver was not incurred in or aggravated by his period of ACDUTRA.

5.  At the time of his death, the decedent was not entitled to periodic monetary benefits under existing ratings or decisions which were due and unpaid, nor was he entitled to periodic monetary benefits based on evidence in the file at the date of his death, which were due and unpaid.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cause of death have not been met.  38 U.S.C. §§ 101, 1110, 1310, 5103, 5103A (2012); 38 C.F.R. §§ 3.5, 3.6, 3.102, 3.303, 3.312 (2017).

2.  The criteria for entitlement to death pension benefits have not been met.  38 U.S.C. §§ 101, 1541 (2012); 38 C.F.R. §§ 3.6, 3.50 (2017).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159(a).  With regard to the issues of death pension and accrued benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Moreover, the appellant has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board will therefore proceed to the merits of the claims on appeal.

II.  Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C. § 1310; 38 C.F.R. § 3.5(a)(1).  A "veteran" is defined as a person who served in the active military, naval, or air service.  38 U.S.C. § 101(2).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(24)(B); 38 C.F.R. § 3.6(a).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are presumed service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cirrhosis of the liver and malignant tumor are listed as chronic diseases in the statute and regulation.  However, a claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumption of service connection.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in May 2005; the immediate cause of death was pancreatic cancer, and another cause of death was cirrhosis of liver.  In this case, there is no question as to whether pancreatic cancer was an immediate cause of death or whether cirrhosis of the liver was a contributory cause of death, and the appellant has not contended otherwise.  However, the decedent's service personnel records indicate that his only service was with the U.S. Army National Guard of Iowa and the U.S. Army Reserve, with a period of ACDUTRA from March 1970 to August 1970.  See Decedent's DD Form 214 and NGB Form 22.  

Therefore, the dispositive question in this case is whether the decedent's pancreatic cancer or the cirrhosis of the liver was incurred or aggravated by his period of ACDUTRA.  For the following reasons, the Board finds that it was not.  The evidence of record reflects that pancreatic cancer and cirrhosis of the liver did not manifest during service or for many years thereafter, and there is no argument or evidence that there was a relationship between pancreatic cancer or cirrhosis of the liver and service.  In this regard, the decedent's service treatment records are negative for any complaints or treatment regarding the pancreas or the liver.  In fact, during the decedent's July 1970 service examination, he denied having stomach, liver or intestinal trouble, and he was clinically evaluated as normal as to the stomach and viscera and as to the endocrine system.  Private treatment records indicate that the decedent was first diagnosed with cirrhosis in 1986 and with pancreatic cancer in 2004.  The appellant also indicates the same.  See March 2014 Statement in Support of Claim.  Moreover, the appellant has not alleged that the decedent had liver or pancreas symptoms in service, or that pancreatic cancer or cirrhosis of the liver was related to ACDUTRA.  Furthermore, none of the private treatment records indicates that the decedent's pancreatic cancer or cirrhosis was related to ACDUTRA.  Consequently, there is no basis on which to find that the decedent's pancreatic cancer or cirrhosis of the liver was related to ACDUTRA.  There was also no basis for requesting a VA medical opinion on this question, because, due to the lack of evidence of any relationship between pancreatic cancer or cirrhosis of the liver and service, there was no reasonable possibility that such an opinion would have aided in substantiating the appellant's claim.  See 38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim for service connection for cause of death.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Death Pension Benefits

Under 38 U.S.C. § 1541, death pension is payable to the surviving spouse of a deceased veteran.  As previously mentioned, "veteran" is defined as a person who served in the active military, naval, or air service (38 U.S.C. § 101(2)); and active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty (38 U.S.C. § 101(24)(B); 38 C.F.R. § 3.6(a)).  Also, a "surviving spouse" is a person who was the spouse of the veteran at the time of the veteran's death and who has not remarried.  38 C.F.R. § 3.50(b).  Remarriage is not a bar to benefits for surviving spouses who remarry but whose remarriage was terminated by death or dissolution prior to November 1, 1990.  38 C.F.R. § 3.55(a)(2) (2017).  Also, effective January 1, 2004, remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of specified benefits to such person as the surviving spouse of a veteran.  38 U.S.C. § 103(d)(2)(B) (2012); 38 C.F.R. § 3.55(a)(10) (2017).  These benefits include DIC under 38 U.S.C. § 1311, medical care for survivors and dependents under 38 U.S.C. § 1781, educational assistance under 38 U.S.C. chapter 35, and housing loans under 28 U.S.C. chapter 37 pursuant to paragraph (a)(10)(i) only if the application for such benefits was received by VA before December 16, 2004.  Id.

Here, the Board finds that the service of the decedent does not qualify him as a "veteran" for purposes of entitlement to VA death pension benefits.  As noted, his service personnel records show that he served in the U.S. Army National Guard of Iowa and the U.S. Army Reserve, but that he did not serve on active duty.  Although he had a period of ACDUTRA, service connection has not been established for any disability due to disease or injury incurred in or aggravated by that period of ACDUTRA.  In addition, a review of the evidence of record indicates the appellant remarried on February 7, 2008 to D.L.H., and that he died in October 2008.  As the remarriage and its termination by death did not occur prior to November 1990, the exception in 38 C.F.R. § 3.55(a)(2) is inapplicable.  In addition, although the appellant was remarried after January 2004 and was age 59 at the time of her remarriage, death pension benefits are not a benefit provided for under the exception in 38 U.S.C. § 103(d)(2)(B) and 38 C.F.R. § 3.55(a)(10).

Based on the foregoing, the law provides no legal basis upon which to award death pension benefits to the appellant, and the claim is precluded by law.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV.  Accrued Benefits

38 U.S.C. § 5121 provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (1) the veteran's spouse; (2) the veteran's children (in equal shares); (3) the veteran's dependent parents (in equal shares).  38 U.S.C. 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Board notes that Congress amended 38 U.S.C. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C. § 5121(c); 38 C.F.R. § 3.1000(c).

As best as the Board can discern, the appellant contends that she is entitled to accrued benefits because she believes the decedent was entitled to retroactive benefits which have not yet been paid.  In this case, however, the decedent did not have a claim pending at the time of his death, nor was he entitled to benefits, accrued and unpaid, under an existing rating or decision.  See Jones, supra.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that "a consequence of the derivative nature of the surviving spouse's entitlement to the Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  Since the decedent did not have a claim pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  Moreover, the appellant's application for accrued benefits was filed in 2014, more than one year after the date of the decedent's death  

Based on the foregoing, the law provides no legal basis upon which to award accrued benefits to the appellant.  The claim is precluded by law.  See Sabonis, supra.


ORDER

Entitlement to service connection for the cause of death is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


